Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 1 of 12 PageID #: 19




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA                      § SEALED

v.                                            § No. 4:20CR
                                              § Judge 1
DANIEL AUSTIN DUNN
     a/k/a Whiskey.Tango 10                   §
     a/k/a Osama bin Drinkin
     a/k/a @SirAustinOfDunn


                                      INDICTMENT                       FILED
THE UNITED STATES GRAND JURY CHARGES:                                    JUN 1 1 2020
                                                                    CLERK, U.S. DISTRICT COURT
         General Allegatio s                                        EASTERN DIST ICT OF TE AS


At all times material to the Indictment:

         1. On May 25, 2020, George Floyd died while in custody of the Minneapolis

Police Department. The nature and circumstances of Mi-. Floyd s arrest, subsequent


death, and actions of the Minneapolis Police Department came under intense national

public scrutiny. Almost immediately a ter Mr. Floyd’s death, protests began in

Minneapolis and subsequently spread to cities throughout the nation including in the

Dallas-Fort Worth area. Among the numerous lawful protests around the country, there

have occurred violent illegal acts such as assaults against police officers, and the

destruction of public and private property that meet the definition of a riot and have also

impeded the ability of citizens to peaceably assemble to petition the gove ment for a

redress of grievances.
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 2 of 12 PageID #: 20




        2. On May 31, 2020, Governor Greg Abbott declared a State of Disaster in

Dallas and throughout all counties in Texas following threats and incidents of violence

in several cities across Texas that have endangered public safety. . .


        3. The defendant, Daniel Austin Dunn (Dunn), resided in Bartonville, Texas,

in Denton County, located in the Eastern District of Texas. Dunn controlled a Facebook

(FB) account Whiskey.TangolO, display name Austin Dunn and Twitter account in

the name of Osama bin Drinkin @SirAustinOfDunn. FB users 1, 2, 3, 4, and 5 were

FB user accounts known to the Grand Jury, and Twitter users 1 and 2 were Twitter user


accounts known to the Grand Jury.


        4. Dunn had approximately 1,843 FB friends, and Dunn s FB user page

associated with “Austin Dunn was not private. In other words, the public was able to


view Dunn’s FB posts.


        5. Dunn had approximately 2,683 Twitter followers, and Dunn’s Twitter

account in the name of “Osama bin Drinkin” @SirAustinOfDunn was not private;

therefore, the public was able to view Dunn’s Twitter posts.

        6. The “Boogaloo movement” was a term used by mostly white racially


motivated violent and anti-government extremists to signify a coming civil war and a

collapse of society. Hawaiian flowers and shirts along with igloos were often associated

with the Boogaloo movement.

        7. Facebook and Twitter were internet based communication platforms and

facilities used in interstate commerce that were accessed by computer, smartphone, and



Dunn - Indictment
Page 2 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 3 of 12 PageID #: 21




 other devices that connected to the internet, and allowed users to, among other things,


post messages to the public using unique screen names.

         8. Between in or around November 2014 through in or around April 2020,

Dunn was under supervision by the office of probation in Denton County related to

 criminal charges in Lubbock, Texas. Dunn tested positively for marijuana and cocaine on

numerous occasions while under supervision. On or about June 9, 2020, Dunn possessed


marijuana and drug paraphernalia (i.e. a bong) at his residence located in the Eastern

District of Texas.


        9. On or about May 29, 2020, at approximately 11:12 AM, Dunn posted to

FB I hope they burn that entire city [referring to Minneapolis] to the ground.

         10. On or about June 1, 2020, at approximately 10:52 AM, Dunn posted to FB

 Civil unrest is what s need to start a revolution, and civil unrest is what these protests

are turning into every night. I love it. In response to Dunn’s post, FB user 1


commented We need organize. They got no plan. Dunn replied “if they were Hong

Kong level organized, some shit would get done pretty quickly. FB user 1 responded

“tonight at 6:30 we gonna be at the Dallas police station. We need help focusing

people’s rage away from the community and towards the proper location.


        11. On or about June 1, 2020, at approximately 3:53 PM, Dunn posted to FB,

“Get this out to EVERYONE! Riot cops can’t keep up the oppression if they can’t see.

Paint bombs (water-balloons with thick paint), blind riot cops and slicken their gear. It’s

an effective tactic. Alongside the post, Dunn included a photo of police officers in riot

gear covered in paint splatter.


Dunn - Indictment
Page 3 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 4 of 12 PageID #: 22




        12. On or about June 2, 2020, at approximately 12:08 PM, Dunn posted to FB

a black and white striped flag with an igloo and Hawaiian flowers (indicative of

Boogaloo ideology) together with 10 other pictures some of which included what

appeared to be civilians in tactical gear with assault weapons. One of the photos showed

a male wearing a skull mask holding an assault style weapon with the caption, Stay

strapped and protect the protestors from law enforcement #JusticeForGeorge. Dunn

posted these photos alongside another post by FB user 2, which stated “I would like to

talk to you about the Boogaloo movement, if you will hear me out....”

        13. On or about June 2, 2020, Dunn posted to Twitter, “Y all are advancing in

the wrong direction. When the tear gas and flash bangs come out, you push forward.”


Dunn s Twitter post was accompanied by a video of protesters being dispersed by police

with tear gas.

        14. On or about June 2, 2020, Dunn posted to Twitter, “Why wasn t this cop

 shot immediately? Dunn s Twitter post was in response to Twitter user l’s post, “This

video of Grand Rapids PD firing a tear gas canister at an unarmed man (right a ter they

maced him) point blank to the face needs to VIRAL, what in the actual fuck are these

pigs doing.” The video showed a man advancing towards police in riot gear who

 subsequently sprayed the man with pepper spray and fired tear gas towards him.

        15. On or about June 3, 2020, at approximately 9:28 AM, Dunn posted to FB,

 “Why are people being killed after being arrested.. .period? That sounds wrong for both

 colors.” Dunn posted this in response to FB user 3’s post that stated:




 Dunn - Indictment
Page 4 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 5 of 12 PageID #: 23




                     For every 10,000 black people arrested for violent crime, 3 are killed
                     For every 10,000 white people arrested for violent crime, 4 are killed
                     I m going to keep retweeting this until someone can explain to me
                     how this is possible if there is truly pervasive racial bias in policing

        16. On June 3, 2020, at approximately 9:41 AM, Dunn posted to FB, We

won t ask the national government for military help... but we’ll sure as fuck use the


national guard that’s already here. Fuck you I hope you get a flat tire and fall out of your

wheelchair and no one’s there to help you back up. This post accompanied a photo of

Governor Greg Abbott and a photo of President Donald Trump along with a link to a

news article titled Gov. Greg Abbott: State will not ask for U.S. Military help because

 Texans can take care of Texas.’


        17. On June 3, 2020, at approximately 10:58 AM, Dunn posted to FB the

following:

                      So far I’ve seen people shot in the head and eye with
                      rubber bullets, directly and not from a ricochet or bounce,
                      tear gas canisters shot directly at people from point blank
                      range, and children being maced and tear gassed. Why
                      aren’t more cops being shot? Why aren’t people actually
                      fighting back? You want cops to stop doing this shit, but
                      you roll over immediately and let them. The cops won’t
                      use a peaceful protest to get us to stop doing something
                      they don’t like, they’ll tear gas, mace, and shoot you
                      instead. Time for us to do the same. If you’re a cop and
                      don’t like that I suggest you find a new profession, one
                      where you don’t get to escalate force because you felt like
                      it, because I don’t fucking care.

        In response to the Dunn s above post, FB user 4 stated “I concur. FB user 1


        commented “Hmu [hit me up] if help is needed.




Dunn - Indictment
Page 5 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 6 of 12 PageID #: 24




         18. On or about June 3, 2020, at approximately 12:42 PM, Dunn posted to FB,

  Start shooting back. Dunn s FB post accompanied a video of what appeared to be

police officers in riot gear, fire tear gas on a group of protestors.


         19. On or about June 3, 2020, at approximately 9:33 PM, Dunn posted to FB,

 If I ever stand face to face with this president, I d bitch slap him.” Dunn’s FB post

accompanied a post made by President Donald J. Trump.

         20. On or about June 4, 2020, Dunn posted to Twitter I almost went to prison

for 10-15 years back in 2012 because I shot and killed someone. Do I deserve to be

murdered by the cops?”

         21. On or about June 5, 2020, at approximately 8:05 AM, Dunn posted to FB,

“All 16 of them should be lined up and shot like the dogs they are. They very clearly

have no regard for life, so they don t deserve theirs anymore.” Dunn’s FB post


accompanied a video of what appeared to be police officers in riot gear pushing an older

man to the ground.


        22. On or about June 5, 2020, at approximately 12:16 PM, Dunn posted to FB

in response to FB user 5 s post, “what did these people do, standing on the porch of their

own home, for the cops to be fed up like your last justification? Make an excuse for them,

please. This is why I say to shoot cops, they’re absolute thugs and criminals and they can

do this with impunity.” Dunn’s FB post accompanied a video of police shooting what

appears to be a paintball gun at people who refused to go inside their house.

        23. On or about June 5, 2020, at approximately 7:35 PM, Dunn posted to FB, a

reference to persons who were wearing Boogaloo paraphernalia, “I want everybody to


Dunn - Indictment
Pa e 6 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 7 of 12 PageID #: 25




understand this. And anyone participating in protests and riots to know and tell anyone

who doesn t see it here, these guys are there to help. They’re on your side. Their entire


ethos is to protect you from the state, the govermnent, the police, the military, and

anybody else who stands against civilians. THEY ARE YOU FRIEND. THEY ARE

THERE TO PROTECT YOU, THE CIVILIAN. Dunn s FB post accompanied a

screenshot of another FB user’s post that stated If you doubted me after my last video,

here’s a racist boogaloo gun nut. . . . The picture with this post showed a white male


with a gas mask on in what appears to be a Hawaiian shirt while carrying an assault rifle

and pistol. Below the picture are the words “Thicc Boog Line.

        24. On or about June 5, 2020, Dunn posted to Twitter, “Every single cop that

saw this, walked past/over him, or didn’t do anything to stop the other cops should be

lined up and shot along with the two that pushed that old man. This video is quite literally

exactly what is being protested against. Dunn’s Twitter post accompanied a video

showing police in riot gear pushing an older man down.

        25. On or about June 6, 2020, at approximately 6:55 AM, Dunn posted to FB,

“They should all be lined up and shot. Dunn’s FB post was accompanied by a link to an

article titled “57 Buffalo cops resign from response team after officers suspended for

shoving 75-year old man to ground.

        26. On or about June 6, 2020, Dunn posted to Twitter, “LINE THEM UP AND

SHOOT THEM in response to Twitter user 2’s post that stated, “The LAPD shot a

homeless man in a wheelchair in the face along with two pictures of a man in a wheel


Dunn - Indictment
Page 7 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 8 of 12 PageID #: 26




chair with a bloody eye. Police officers can be seen in the background of one of the

photos.

        27. On or about June 9, 2020, Dunn possessed the following firearms: (1)

Taurus Millenium PT 140 Pro .40 caliber handgun, serial # SES45244; (2) J.C. Higgins

12 gauge shotgun, model 60; and (3) Savage .270 caliber rifle, bolt action Axis model,

serial #H382688.

                               Counts One through Seven

                                                 Violations: 18 U.S.C. § 875(c)
                                                  (Threats)

        28. The Grand Jury realleges the allegations contained in Paragraphs 1 through

27 of the General Allegations of this Indictment and further alleges the following.

        29. On or about the following dates at the approximate times, in the Eastern

District of Texas and elsewhere, the defendant, Daniel Austin Dunn, with the intent to

make a true threat and with knowledge that the communication would be understood as a

true thi'eat, transmitted in interstate and foreign commerce, through the following internet

communication platforms, the following threats to injure police officers who were

responding to civil unrest:




Dunn - Indictment
Pa e 8 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 9 of 12 PageID #: 27




      Count     Date       Internet        Threat to Police Officers
                           Communication
                           Platform

  1             June 3,    Facebook         So far I ve seen people shot in the head
                2020 @                     and eye with rubber bullets, directly and
                10:58 am                   not from a ricochet or bounce, tear gas
                                           canisters shot directly at people from
                                           point blank range, and children being
                                           maced and tear gassed. Why aren t more
                                           cops being shot? Why aren’t people
                                           actually fighting back? You want cops to
                                           stop doing this shit, but you roll over
                                           immediately and let them. The cops
                                           won’t use a peaceful protest to get us to
                                           stop doing something they don’t like,
                                           they’ll tear gas, mace, and shoot you
                                           instead. Time for us to do the same. If
                                           you’re a cop and don’t like that I suggest
                                           you find a new profession, one where
                                           you don’t get to escalate force because
                                           you felt like it, because I don’t fucking
                                           care.


 2              June 3,    Facebook         Start shooting back.
                2020 @
                12:42pm

 3              June 5,    Facebook        “All 16 of them should be lined up and
                2020 @                     shot like the dogs they are. They very
                8:05 am                    clearly have no regard for life, so they
                                           don’t deserve theirs anymore.


 4              June 5,    Facebook        “what did these people do, standing on
                2020 @                     the porch of their own home, for the cops
                12:16pm                    to be fed up like your last justification?
                                           Make an excuse for them, please. This is
                                           why I say to shoot cops, they’re absolute
                                           thugs and criminals and they can do this
                                           with impunity.

 5              June 5,    Twitter         “Every single cop that saw this, walked
                2020                       past/over him, or didn’t do anything to

Dunn - Indictment
Page 9 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 10 of 12 PageID #: 28




                                                  stop the other cops should be lined up
                                                  and shot along with the two that pushed
                                                  that old man. This video is quite literally
                                                  exactly what is being protested against.

  6              June 6,      Facebook             They should all be lined up and shot.”
                 2020 @
                 6:55 am

  7              June 6,      Twitter             “LINE THEM UP AND SHOOT
                 2020                             THEM”


 Each count in violation of 18 U.S.C. § 875(c).

                                         Count Eight

                                                   Violation: 18 U.S.C. § 922(g)(3)
                                                   (Possession of a Firearm by a User of a
                                                   Controlled Substance)

         30. The Grand Jury realleges the allegations contained in Paragraphs 1 through

 27 of the General Allegations of this Indictment and further alleges the following.

         31. On or about June 9, 2020, in the Eastern District of Texas and elsewhere,


 the defendant, Daniel Austin Dunn, knowing that he was an unlawful user of a

 controlled substance as defined in Title 21 United States Code, Section 802, did

 knowingly possess in and affecting interstate and foreign commerce the following

 firearms: (1) Taurus Millenium PT 140 Pro .40 caliber handgun, serial # SES45244; (2)

 J.C. Higgins 12 gauge shotgun, model 60; and (3) Savage .270 caliber rifle, bolt action

 Axis model, serial #H382688.

         In violation of 18 U.S.C. § 922(g)(3).




 Dunn - Indictment
 Page 10 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 11 of 12 PageID #: 29




            NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

         As a result of committing the offenses as charged in this Indictment, defendant

 shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

 2461(c), any property, real or personal, which constitutes or is derived from proceeds

 traceable to a violation of 18 U.S.C. § 875(c); and, pursuant to 18 U.S.C. 924(d) and 28

 U.S.C. § 2461(c), any firearm or ammunition involved in or used in any knowing

 violation of 18 U.S.C. 922, including but not limited to:

         (1) Taurus Millenium PT 140 Pro .40 caliber handgun, serial #SES45244;

         (2) J.C. Higgins 12 gauge shotgun, model 60; and

         (3) Savage .270 caliber rifle, bolt action Axis model, serial #H382688.

                                                         A TRUE BILL.




                                                         GRAND JURY FOREPERSON

         STEPHEN J. COX
         U ITED STATES ATTOR EY


                                                         Date
         CHRISTOPHER A. EASON
         Assistant United States Attorney




 Dunn - Indictment
 Page 11 of 11
Case 4:20-cr-00142-SDJ-KPJ Document 9 Filed 06/11/20 Page 12 of 12 PageID #: 30




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 UNITED STATES OF AMERICA § SEALED
                                            §
 v.      §       No.           4:20CR
                                            § Judge
 DANIEL AUSTIN DUNN §
  a/k/a Whiskey.TangolO §
  a/k/a Osama bin Drinkin §
  a/k/a @SirAustinOIDunn §

                               NOTICE OF PENALTY


                              Counts One through Seven

       Violation: 18 U.S.C. § 875(c)

       Penalty: For Each Count: Imprisonment for not more than five years, a fine
                    not to exceed $250,000, or both, and a term of supervised release of
                    not more than three years.


       Special
      Assessment: For Each Count: $100.00

                                      Count Eight

      Violation: 18 U.S.C. § 922(g)(3)

      Penalty: Imprisonment for not more than ten years, a fine not to exceed
                    $250,000, or both, and a term of supervised release of not more than
                    three years.

       Special
      Assessment: $100.00
